     Case 3:17-cv-00391-MMD-WGC Document 146 Filed 04/20/20 Page 1 of 1

                       UNITED STATES DISTRICT COURT
                            DISTRICT OF NEVADA


ARTHUR LEE GARRISON,                 )                   3:17-cv-00391-MMD-WGC
                                     )
                        Plaintiff,   )                   MINUTES OF THE COURT
        vs.                          )
                                     )                   April 20, 2020
NEVADA DEPARTMENT OF                 )
CORRECTIONS, et al.,                 )
                                     )
                        Defendants.  )
____________________________________ )

PRESENT: THE HONORABLE WILLIAM G. COBB, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:          KAREN WALKER             REPORTER:        NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

        Before the court is Plaintiff’s “Motion or Objecting to a lot of or all of 1 thou (sic) 20 or 1
thou (sic) 27 139 Document” (ECF No. 144). Plaintiff’s motion appears to request 90 days to file
his reply to Defendants’ Answer (ECF No. 139) to Plaintiff’s Amended Complaint.

        Neither the Federal Rules of Civil Procedure nor the Local Rules of Practice permit the
filing of a reply to an answer. See Fed. R. Civ. P. 7(a).

        Therefore, Plaintiff’s “Motion or Objecting to a lot of or all of 1 thou (sic) 20 or 1 thou
(sic) 27 139 Document” (ECF No. 144) is DENIED as moot.

       IT IS SO ORDERED.

                                               DEBRA K. KEMPI, CLERK
                                               By:          /s/______________________
                                                       Deputy Clerk
